Case 1:17-cv-06770-AJN-SN Document 103 Filed 07/09/19 Page 1of1

 

UNITED STATES DISTRICT COURT Co |
SOUTHERN DISTRICT OF NEW YORK tS | ‘
Common Cause/New York, | " JUL 09 2018 |

 

Plaintiff,
17-cv-6770 (AJN)

—~V--
ORDER

Robert A. Brehm at al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

In order to ensure timely resolution of this matter, Defendants’ request to adjourn the
current trial date of October 14, 2019 is hereby DENIED.
SO ORDERED.

Dated: July , 2019

New York, New York

   

 

\f ALISON J. NATHAN
United States District Judge

 
